DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochigi et al (US 2019/0299990A1) in view of Choi et al (US 2020/0361482A1).
Regarding claim 1, Tochigi teaches a driving assistance apparatus comprising a controller (100; Paragraphs 0022-0032)(Figures 1 and 3/6/8), the controller being programmed to: perform a deceleration assistance process of assisting in decelerating a vehicle before the vehicle arrives at a deceleration object (“deceleration target”), which indicates a necessity of decelerating the vehicle, when the deceleration object is detected ahead of the vehicle (Paragraphs 0030-0043 and Figure 3; Paragraphs 0059-0067 and Figure 6; or Paragraph 0068-0072 and Figure 8); and control a display apparatus to display, in a first display area of the display apparatus, first notification information for notifying an occupant of the vehicle of the deceleration object that is a target for the deceleration assistance process (Paragraph 0042 and Figure 3/6/8), wherein a first object (“second target” in Tochigi, which is further from the vehicle, and which may be a traffic light as discussed in paragraphs 0023, 0025, 0027, 0031-0032, and 0042) and a second object (“first target” in Tochigi, which may be a preceding vehicle as discussed in paragraphs 0023, 0027, and 0031-0032) that is different from the first object are both detected as the deceleration object and the second object is the target for the deceleration assistance process but the first object is not the target for the deceleration assistance process (Paragraphs 0038-0052 and corresponding steps of Figure 3 [Also see alternative embodiments of Figures 6 and 8, and their respective descriptions in the Specification]).
Tochigi does not teach that the controller is programmed to control the display apparatus to display, in a second display area of the display apparatus, second notification information for notifying the occupant of the first object, wherein the second display area is different from the first display area.
Choi teaches a vehicle display apparatus (600; also represented by 5d) and controller (170) of a vehicle (Figure 2 and 5d), wherein the controller is programmed to control the display apparatus to display a first and second object located in front of the vehicle (e.g. the objects displayed in 5d, which may include the objects listed in Paragraphs 0263 and 0284 – lanes, vehicles, pedestrians, traffic signs, traffic signals, roads, structures, terrain, speed bumps, animals, etc.), wherein the controller is programmed to control the display apparatus to display, in a first display area of the display apparatus, first notification information for notifying the occupant of the second object (any of the previously described objects which may be recognized and displayed) in a second display area of the display apparatus, and second notification information for notifying the occupant of the first object (any other of the previously described objects which may be recognized and displayed), wherein the second display area is different from the first display area (See different objects displayed in different display areas of Figure 5d; and see Paragraph 0226 for description of 5d as the display). Choi teaches that displaying notification information for all of these objects improves awareness and safety of the driver (Paragraphs 0004-0016)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Tochigi, such that the controller is programmed to control the display apparatus to display, in a first display area of the display apparatus, first notification information for notifying the occupant of the second object in a second display area of the display apparatus, and second notification information for notifying the occupant of the first object, wherein the second display area is different from the first display area, as suggested and taught by Choi, in order to improve awareness and safety of the driver.
Regarding claim 2, the modified system of Tochigi discloses the invention of claim 1 as discussed above, and Choi teaches that visibility of the second display area is lower than that of the first display area (See Figure 5d, where the height of the display areas of each of the objects varies relative to one another based on where the objects are recognized in front of the vehicle, such that in some cases visibility of the second display area is lower than that of the first display area, and in other cases vice versa).
Regarding claim 3, the modified system of Tochigi discloses the invention of claim 1 as discussed above, and Tochigi teaches that the first object includes at least one of a road sign and a traffic light (“second target” in Tochigi, which is further from the vehicle, and which may be a traffic light as discussed in paragraphs 0023, 0025, 0027, 0031-0032, and 0042), and the second object includes an object that is different from the road sign and the traffic light (“first target” in Tochigi, which may be a preceding vehicle as discussed in paragraphs 0023, 0027, and 0031-0032). Choi also teaches that that the first object includes at least one of a road sign and a traffic light (Paragraphs 0263 and 0284), and the second object includes an object that is different from the road sign and the traffic light (Paragraphs 0263 and 0284).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747